              Case 3:19-mj-01991-MSB Document 18 Filed 05/23/19 PageID.65 Page 1 of 1


                                   UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF CALIFORNIA


        UNITED STATES OF AMERICA           )               CASENU~BER I crrnj \ljq 1- Ms£
                                           )
                      vs                   )               ABSTRACT OF ORDER
                                           )
                                                                         l   $0 ~Y 1...9 8'"
 Jsu~ Gerttrdo ~)
                                                           Booking No.


                                           )
 TO THE UNITED STATES MARSHAL AND I OR WARDEN, METRO
        Be advised that under date of_ _ _ _ _......._+----=---'
                                                              3"'--+.-:-----''--- -- - -- -- - - - - - -
 the Court entered the following order:




         )<          Defendant be released from custody.

 - - - - - - - Defendant placed on supervised I unsupervised probation I supervised release.

 - - - - - -- Defendant continued on supervised I unsupervised probation I supervised release.


        , ....__- Defendant released on $ ~"() c COO PJS + l Fg.A=
 ___ . .X                                                                                    bond posted.

 - - - - - - - Defendant appeared in Court. FINGERPRINT & RELEASE.
 - - - - - --        Defendant remanded and ( _ ___ bond) ( _ _ __            bond on appeal) exonerated.

 - --    - - -- Defendant sentenced to TIME SERVED, supervised release for_ __             years.

 - - - - - - - Bench Warrant Recalled.
 _ _ _ __ _ _ Defendant forfeited collateral.

 - - - - - - - Case dismissed.
 _ _ _ __ __ case dismissed, charges pending in case no. - - -- --                 - - - -- - --                - -     -

 - -- - - - - Defendant to be released to Pretrial Services for electronic monitoring.




                                                                                      OR
                                                                                             Clerk

                                                                                  Deputy Clerk   M. /2<A:J-J({/_ --'
                                                                                                 *US. GPO: 1999-783-398/40151




CLERK'S COPY
